Mr. Justice del Toro
delivered the opinion of the eonrt.
The appellee moved that the appeal he dismissed because of the appellant’s failure to file his brief in time.
This is an appeal in a certain divorce suit from an order of the district court entered on the 30th of September requiring that the sum of $150 which the plaintiff had left in the possession of his attorney for the purchase of a small house for his wife, the defendant, be deposited with the clerk of the court and when so deposited to be used for the support of the defendant and the payment of the litis expensas.. The order was entered at the instance of the defendant whn had been adjudged a pauper for the purposes of the action of divorce.
The appeal was taken on October 5 and the transcript of eight pages was filed on November 8. On November 19 the motion for dismissal was filed and the brief of three pages was filed later on the same day. The time allowed by the rules for filing the brief had expired on the previous day.
It is clear that in a case of this kind we have the authority to allow the appeal to be proceeded with, but considering all the attending circumstances, and no affidavit having been exhibited with the brief to explain why it was not filed in time, and no meritorious effort having been made to show that the appellant has a good cause of action, so that in the exercise of its discretion the court might allow the brief to be filed, we are of the opinion that the appeal should be

Dismissed.

Chief Justice Hernández and Justices Wolf, Aldrev and Hutchison concurred.